Citation Nr: 1702585	
Decision Date: 01/31/17    Archive Date: 02/09/17

DOCKET NO.  13-18 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for degenerative joint disease (DJD) of the right knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to March 1995.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a September 2012 rating decision, by the Columbia, South Carolina, Regional Office (RO), which denied the Veteran's claim of entitlement to a rating in excess of 10 percent for degenerative joint disease (DJD) of the right knee.  He perfected a timely appeal to that decision.  

On July 26, 2016, the Veteran appeared at the RO and testified at a videoconference hearing before the undersigned Veterans Law Judge, sitting in Washington, DC.  A transcript of the hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

The Veteran seeks a rating in excess of 10 percent for his service-connected DJD of the right knee.  After examining the record, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A.  

The Veteran contends that his service-connected DJD of the right knee is more disabling than currently evaluated.  At his personal hearing in July 2016, the Veteran maintained that his right knee had gotten progressively worse over the last couple of years.  The Veteran reported that his right knee cramps up when he takes long trips and with physical activity.  The Veteran stated that he is unable to do the things he used to when he was younger.  The Veteran noted that the last time he had a knee examination was in 2012, but his right knee has gotten worse since then; he stated that the knee is more painful and gets easily tired.  The Veteran indicated that he receives regular treatment for his right knee; in fact, he was last seen in an emergency room in 2013 for his right knee.  He further noted that he had to seek treatment on 3 occasions in the last year.  

The Board notes that the Veteran was provided VA examinations in connection with his service-connected right knee disorder in October 2010, May 2011, and November 2012.  While an examination does not become stale after any arbitrary amount of time, the duty to get a new examination is triggered when the available evidence indicates that the previous examination no longer reflects the current state of the Veteran's disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); VAOPGCPREC 11-95 (1995).  Moreover, subsequent to the more recent VA examination in November 2012, the Court, in Correia v. McDonald, 21 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  A review of the file reveals that the previous VA examination reports each include one set of range of motion findings and do not specify whether such testing was taken during active or passive motion.  In addition, the VA examination reports do not specify whether the range of motion findings are weight-bearing or nonweight-bearing.  In light of the fact that these examination reports do not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, the Veteran should be afforded a new VA examination before a decision can be rendered on his claim.  

To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to his claim and to ensure full compliance with due process requirements, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following actions:

1.  Send a letter to the Veteran asking him to provide the names and addresses of all health care providers, VA and non-VA, who have provided treatment for his right knee disorder since November 2012.  Make necessary efforts to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the file.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the file.  If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159 (e).   

2.  Thereafter, schedule the Veteran for a VA knee examination to determine the severity of his service-connected right knee disorder.  The examiner must review pertinent documents in the Veteran's electronic claims file in conjunction with the examination.  All indicated studies should be conducted, and all findings reported in detail.  The examiner must:

a. Report the Veteran ranges of motion of the right knee in degrees, in passive motion, active motion, and in weight-bearing and nonweight-bearing.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she must clearly explain why that is so.  

b. Determine the extent the right knee disability is manifested by weakened movement, excess fatigability, incoordination, or pain due to flare-ups.  This determination should be made in terms of the degree of additional range-of-motion loss.  The examiner must ask the Veteran if he has current flare-ups.  

c. Indicate whether there is any ankylosis, and, if so, whether it is favorable or unfavorable and the angle at which the knee is held.  

d. Further, the examiner should indicate whether there is any lateral instability and/or recurrent subluxation.  If instability is present, the examiner should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate, or severe.  

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.  

3.  To help avoid future remand, the AOJ must ensure that all requested actions have been accomplished in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be taken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

4.  Thereafter, readjudicate the Veteran's claim on the basis of all evidence of record and all applicable laws and regulations.  If any determination remains unfavorable to the Veteran, both he and his representative should be furnished a supplemental statement of the case (SSOC) and afforded an appropriate opportunity to respond thereto before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




